Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.  Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (WO 2009/138480, See translation) in view of Chen et al.(2013/0107942).

For claims 1-13,  Thomson et al. (WO 2009/138480, See translation) discloses a system/method comprising :
an IP network node, called first node, receives a message that must be transmitted to another node of the IP network, called second node ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ) ;

the first node compares the length of the message with the maximum transmission unit (MTU) characterizing the path between the first node and said second node and, if 

the first node splits the message into at least two segments and introduces each respective segment into a respective data packet, the length of which is less than or equal to the MTU ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 )

the first node transmits data packets to the second node ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ) ;

the second node assembles segments in such a way as to reconstitute message, which is an application message ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 );

the first node introduces information, called positioning information, into each of data packets specifying the relative position in the message of the segment introduced into this data packet ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ) ;

the second node reconstitutes the message using said positioning information ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ) ;

wherein each of said data packets comprises the set of information items compulsory within the framework of the computing application governing the message ( page 5 line 3-28 and page 6 line 9 to page 6 line 18);

wherein each of the data packets comprises: routing information items limited to the information items necessary for routing the data packet to the second node, and a dedicated field containing an identifier of said message; ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ) and

wherein the computing application governing said message is the SIP (Session Initiation Protocol) session control protocol ( page 5 line 3-28 and page 6 line 9 to page 6 line 18 ); 
A node of an IP (Internet Protocol) network, so-called second node, comprising means for receiving data packets ( See page 1 lines 23-28) , and extracting an application message segment from each data packet, taking into account, in each of the data packets, a so-called positioning information item specifying the relative position in the application message of the segment extracted from this data packet, and  using the positioning information items to assemble the segments of one and the same application message ( See page 5 last two lines and page 5 lines 3- 28).

For claims 1-13, Thomson et al. (WO 2009/138480, See translation) discloses all the subject matter of the claimed invention with the exception of the first node splits in an application layer the application message in a communication network, Chen et aL from the same or similar field of endeavor teaches the first node splits in an application layer the application message ( see paragraph 0060 1-16) . Thus, it would have been obvious to the person of ordinary skill in the art at the time of filling date of the application to use 

For claims 12 and 13, Thomson et al. (WO 2009/138480, See translation) discloses all the subject matter of the claimed invention with the exception of an irremovable, or partially or totally removable means for storing data comprising computerized program code instructions for the execution of a splitting method. Chen et al. from the same or similar field of endeavor teaches a provision of an irremovable, or partially or totally removable means for storing data comprising computerized program code instructions for the execution of a splitting method ( see paragraph 0163 lines ICO). Thus, it would have been obvious to the person of ordinary skill In the art at the time of filling date of the application to use the irremovable, or partially or totally removable means for storing data comprising computerized program code instructions for the execution of a splitting method as taught by Chen et ah in the communications network of Thomson et al for the purpose of for storing data comprising computerized program code instructions for the execution of a splitting packets info segments used in MTU.

4.   Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476